DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art is silent regarding an electronic pen system configured as recited in claims 1 & 11.  The closest prior art is Curtis (US PGPUB 2016/0048225 A1; “Curtis” hereinafter) who discloses Touch Screen Stylus with Force and/or Angle Sensing Functionality.
Curtis discloses an electronic pen system (see figure 1, where Curtis depicts force-sensing stylus 10 with control electronics 20) comprising:
a pivoting nib collet mechanism that includes a primary electrode (see figure 1, where Curtis depicts moveable tip 14 relative to body 12; see also paragraph 6, where Curtis teaches a conductive element secured to or integral with moveable tip 14);
a first secondary electrode and a second secondary electrode implemented at a first location and a second location, respectively, around the primary electrode of the pivoting nib collet mechanism (see paragraph 30; see also figures 2a/2b, where Curtis teaches and depicts capacitive sensors 50, secured to or integral to stylus body 12 and surrounding elongated member 36 and moveable tip 14) wherein movement of the primary electrode that changes a first distance between the first secondary electrode and the primary electrode causes a first capacitance change between the primary electrode and the first secondary electrode, and wherein movement of the primary electrode that changes a second distance between the second secondary electrode and the primary electrode causes a second capacitance change between the primary electrode and the second secondary electrode (see paragraph 6, where Curtis teaches the capacitive sensors 50 may be configured to detect changes in respective 
a processor configured to process the change of a primary electrode signal in accordance with determining one or more of location of the primary electrode to the first secondary electrode and the second secondary electrode, pressure on the pivoting nib collet mechanism, tilt of the pivoting nib collet mechanism, or barrel rotation of the pivoting nib collet mechanism (see figure 1, where Curtis depicts force-detecting stylus 10 with control electronics 20; see also paragraph 42, where Curtis teaches signals from capacitive sensors 50 can be analyzed by control electronics 20 to determine angular rotation of stylus 10, movement of tip 14 relative to capacitive sensors 50, and force at which stylus 10 is pressed against a surface such as a display device).
At paragraph 47, Curtis teaches modulator 130 may be configured to generate signals for modulating switch 132 to deliver a modulated electrical signal through electrically conductive elongated member 36 to an external display device with a capacitive touch screen.  Curtis is silent, however, regarding at least a drive/receive circuit configured simultaneously, via the primary electrode, to drive a primary electrode signal and to sense change of the primary electrode signal based on at least one of the first capacitance change or the second capacitance change.  Thus claim 1 sufficiently differentiates over Curtis.  Claim 11 is similarly situated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624